Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims:
Rejoin claim 13.
Claim 7, line 4, remove the comma after the word “such.”
Claim 15, line 14, replace the phrase “a backdriver lever” with the phrase –a backdrive lever--.
Claim 23, line 2, insert the phrase –of the reset mechanism—after the phrase “a first over-center state.”
Claim 23, line 3, insert the phrase –of the reset mechanism—after the phrase “a second over-center state.”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention.
In regards to claims 1 and 21, Scocco (US Pub. No. 2018/0051494 A1) discloses a latch mechanism having a ratchet 1 and a pawl 2, a latch release mechanism having a gear 4, and a reset mechanism 7 that holds the gear in a rest position (Figure 1) and includes a spring-biasing device (spring means in Paragraph 58).  Scocco fails to disclose that the reset mechanism holds the gear in an actuated position (Figure 15), and also fails to disclose that the spring-biasing device rotates the gear in a second direction back to its rest position.  The examiner can find no motivation to modify the device of Scocco without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 15, Scocco (US Pub. No. 2018/0051494 A1) discloses a latch mechanism having a ratchet 1 and a pawl 2, a latch release mechanism having a release member 4, and a reset mechanism including a backdrive lever 7 engaging a cam 43 formed on the release member and a spring-loaded device (spring means in Paragraph 58).  Scocco fails to disclose that the spring-loaded device causes the backdrive lever to exert a positive backdrive torque on the release lever when the back drive lever is located in its first over-center position, and fails to disclose that the spring-loaded device causes the backdrive lever to exert a negative backdrive torque on the release member when the backdrive lever is located in its second over-center position.  The backdrive lever 7 of Scocco does not cooperate with the release member 4 in a way such that it can exert any torque on the release member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219.  The examiner can normally be reached on Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        April 20, 2021